Appeal from an order of the Supreme Court at Special Term, entered March 22, 1974 in Albany County, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action. This action was commenced upon the theory that the individual defendants had breached a duty to the plaintiff by a failure to submit an agreement dated August 26,1970 to the Comptroller for approval pursuant to subdivision 2 of section 112 of the State Finance Law. In the companion case of Westgate North v State Univ. ofN. Y. (47 AD2d 1004). We have affirmed, inter alla, the grant of a motion to dismiss the plaintiff’s cause of action against the State University of New York for a breach of lease on the ground that there had been no approval of such lease by the Comptroller as required by subdivision 2 of section 112 of the State Finance Law. While subdivision 2 of section 112 of the State Finance Law establishes that the defendant, Kettler, had a ministerial duty to submit the document to the Comptroller, there is nothing to indicate that such duty was owed to the plaintiff. Furthermore, as noted by Special Term, there is nothing to establish that the Comptroller would have approved' the agreement. For the foregoing reasons the complaint does not state a cause of action. Order affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.